United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS       August 17, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 03-11189
                        Conference Calendar



SENECA LAMBRONE LEE; CHRIST CHRISTIANITY PARTY,

                                     Plaintiffs-Appellants,

versus

TEXAS DEPARTMENT OF PUBLIC SAFETY,

                                     Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:03-CV-1102-A
                       --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Before the court is a motion to proceed in forma pauperis

(IFP) on appeal and a brief in support filed by “Seneca Lambrone

Lee in the name of Christ Christianity Party.”    Only natural

persons may qualify to proceed IFP under 28 U.S.C. § 1915.

Rowland v. California Men's Colony, Unit II Men's Advisory

Council, 506 U.S. 194, 202-03 (1993).   Further, a litigant

seeking to proceed IFP on appeal must show that he is

economically eligible and that his appeal is not frivolous.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 03-11189
                                  -2-

Jackson v. Dallas Police Dep't, 811 F.2d 260, 261 (5th Cir.

1986).

     The district court dismissed the complaint for want of

prosecution for failure to pay the filing fee.     Lee’s sole

argument on appeal is that he paid the filing fee in the district

court in a timely manner because Saturdays and Sundays are not

counted in the 30 days stipulated by the magistrate judge’s

order.    This assertion is without merit.   See FED. R. CIV. P.

6(a).    Accordingly, the motion for IFP is DENIED and the appeal

is DISMISSED as frivolous.    See Jackson, 811 F.2d at 261; 5TH CIR.

R. 42.2.    All outstanding motions are DENIED.

     APPEAL DISMISSED.